COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Agee
Argued at Richmond, Virginia


YVETTE PEREZ
                                           MEMORANDUM OPINION * BY
v.   Record No. 1501-01-4                   JUDGE G. STEVEN AGEE
                                              DECEMBER 27, 2001
FAIRFAX COUNTY DEPARTMENT OF
 FAMILY SERVICES


               FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                       Arthur B. Vieregg, Judge

          Neal David Olesker for appellant.

          Dennis R. Bates, Senior Assistant County
          Attorney (David P. Bobzien, County Attorney;
          Robert Lyndon Howell, Deputy County Attorney;
          Zaida C. Thompson, Assistant County Attorney,
          on brief), for appellee.

          (Michael S. Arif; Martin, Arif, Petrovich &
          Walsh, on brief), Guardian ad litem for the
          minor child.


     Yvette Perez appeals the Fairfax County Circuit Court's

decision to not rule upon her motion to allow the filing of a

late appeal.    She contends the circuit court erroneously found

it did not have jurisdiction to grant her the relief sought.

For the following reasons, we must dismiss the appeal.

               [O]n appeal the judgment of the lower
          court is presumed to be correct and the
          burden is on the appellant to present to us
          a sufficient record from which we can

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
           determine whether the lower court has erred
           in the respect complained of.

Justis v. Young, 202 Va. 631, 632, 119 S.E.2d 255, 256-57 (1961)

(citations omitted).    Thus, the burden rests upon the appellant,

the party alleging reversible error, to demonstrate to this

Court "that reversal is the remedy to which he is entitled."

Lutes v. Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859

(1992) (citation omitted).

     "An appellate court must dispose of the case upon the

record and cannot base its decision upon appellant's petition or

brief, or statements of counsel in open court."    Smith v.

Commonwealth, 16 Va. App. 630, 635, 432 S.E.2d 2, 6 (1993)

(citation omitted).    Accordingly, "[w]e may act only upon facts

contained in the record" provided to us incident to an appeal.

Id. (emphasis added).    We are unable to undertake this task in

the case at bar as the appellant has failed to provide us with a

sufficient record in this case encompassing the issue raised on

appeal.

     Rule 5A:7 enumerates the requisite contents of a record on

appeal.   The record is to include "the transcript of any

proceeding or a written statement of facts, testimony, and other

incidents of this case."   Rule 5A:7(a)(7).   The appellant has

failed to submit either of these materials.

                The importance of the record is
           obvious, for it is axiomatic that an



                                - 2 -
          appellate court's review of the case is
          limited to the record on appeal. The
          absence or late filing of the transcript [or
          written statement of facts], however, does
          nothing to diminish our jurisdiction. If
          the record on appeal is sufficient in the
          absence of the transcript [or written
          statement of facts] to determine the merits
          of the appellant's allegations, we are free
          to proceed to hear the case. See, e.g.,
          Dominion Iron v. Vepco, 215 Va. 658, 660,
          212 S.E.2d 715, 718 (1975). . . . If,
          however, the transcript [or written
          statement of facts] is indispensable to the
          determination of the case, then the
          requirements for making the transcript [or
          written statement of facts] a part of the
          record on appeal must be strictly adhered
          to. This Court has no authority to make
          exceptions to the filing requirements set
          out in the Rules. Barrett v. Barrett, 1 Va.
          App. 378, 380, 339 S.E.2d 208, 209 (1985).

               We must decide, therefore, whether the
          transcript [or written statement of facts]
          is necessary to the resolution of the issue
          presented in this case. If the issue can be
          decided without the transcript [or written
          statement of facts], we may proceed to do so
          in its absence. If we determine that the
          transcript [or written statement of facts]
          is indispensable and is not a part of the
          record before us for review, we must dismiss
          the appeal on the ground that the record on
          appeal is insufficient to fairly and
          accurately determine the issues presented.

Turner v. Commonwealth, 2 Va. App. 96, 99, 341 S.E.2d 400, 402

(1986).

     Our review of the instant appeal clearly discloses that a

written statement of facts, complying with Rule 5A:8(c), is

indispensable to the determination of the issue in this case




                              - 3 -
and, therefore, the requirements for its inclusion in the record

must be strictly adhered to.   Id.   "When the appellant fails to

ensure that the record contains transcripts or a written

statement of facts necessary to permit resolution of appellate

issues, any assignments of error affected by such omission shall

not be considered."   Rule 5A:8(b); see Anderson v. Commonwealth,

13 Va. App. 506, 508-09, 413 S.E.2d 75, 76-77 (1992).

     For the foregoing reasons, we dismiss this appeal.

                                                          Dismissed.




                               - 4 -